PER CURIAM.
The order granting" a peremptory writ of mandamus, requiring the commissioner of public works to forthwith award and grant permits to the Standard Gaslight Company to open certain streets, for the purpose of laying mains and making main connections, was in accordance with a previous decision of the court. 67 Hun, 323, 22 N. Y. Supp. 271. Since the granting of the order appealed from, that decision has been affirmed. 35 N. E. 205. The order should be affirmed, with $50 costs and printing disbursements.